United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, GATLINBURG POST
OFFICE, Gatlinburg, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
T. Scott Jones, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0946
Issued: February 11, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 4, 2021 appellant, through counsel, filed a timely appeal from a May 21, 2021
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the May 21, 2021 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id

ISSUE
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $32,318.44, for which he was without fault, for
the period December 1, 2014 through March 28, 2020, because he concurrently received FECA
wage-loss compensation and Social Security Administration (SSA) age-related retirement benefits
without an appropriate offset; (2) whether OWCP properly denied waiver of recovery of the
overpayment; and (3) whether OWCP properly required recovery of the overpayment by deducting
$563.00 from appellant’s continuing compensation payments every 28 days.
FACTUAL HISTORY
This case has previously been before the Board. 4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On July 26, 1991 appellant, then a 42-year-old rural mail carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained “mental and emotional stress and conflict”
due to factors of his federal employment. He stopped work on February 15, 1991. OWCP
accepted appellant’s claim for conversion disorder and single episode of major depression. It paid
him wage-loss compensation on the periodic rolls, effective December 11, 1994.
On March 6, 2020 SSA submitted a completed Federal Employees Retirement System
(FERS)/SSA dual benefits form to OWCP. The form listed appellant’s monthly SSA age-related
retirement benefit rates beginning December 2014 with and without appellant’s FERS
contributions. The form reported that: beginning December 2014, his SSA rate with FERS was
$1,208.90 and without FERS was $713.90; beginning December 2016, his SSA rate with FERS
was $1,212.00 and without FERS was $716.00; beginning December 2017, his SSA rate with
FERS was $1,237.00 and without FERS was $731.00; beginning December 2018, his SSA rate
with FERS was $1,271.50 and without FERS was $751.50; and beginning December 2019, his
SSA rate with FERS was $1,291.60 and without FERS was $762.60.
Effective March 29, 2020, OWCP adjusted appellant’s compensation amount to include
the offset of his SSA age-related retirement benefits attributable to his federal service.
On April 8, 2020 OWCP notified appellant of its preliminary overpayment determination
that he had received an overpayment of compensation in the amount of $32,335.88 because it had
failed to reduce his wage-loss compensation benefits for the period December 1, 2014 through
March 29, 2020 by the portion of his SSA age-related retirement benefits that were attributable to
federal service. It further advised him of its preliminary determination that he was without fault
in the creation of the overpayment. OWCP also provided a FERS offset calculation worksheet.
On May 6, 2020 appellant requested a prerecoupment hearing before a representative of
OWCP’s Branch of Hearings and Review.

4

Docket No. 20-1332 (issued February 19, 2021).

2

By decision dated May 20, 2020, OWCP finalized the April 8, 2020 preliminary
overpayment determination, finding that appellant had received an overpayment of compensation
in the amount of $32,335.88 for the period December 1, 2014 through March 29, 2020 because he
concurrently received SSA age-related retirement benefits and FECA wage-loss compensation
without appropriate offset. It found that he was without fault in the creation of the overpayment,
but denied waiver of recovery of the overpayment. OWCP required recovery of the overpayment
by deducting $563.00 from appellant’s continuing compensation payments every 28 days.
Appellant, through counsel, appealed to the Board. By decision dated February 19, 2021,5
the Board affirmed the May 20, 2020 overpayment decision in part, and set it aside, in part. The
Board affirmed the fact and period of overpayment, finding that appellant had received an
overpayment of compensation, for the period December 1, 2014 through March 28, 2020, because
he concurrently received SSA age-related retirement benefits and FECA wage-loss compensation
without an appropriate offset. The Board further found, however, that OWCP had incorrectly
calculated the amount of overpayment because the evidence of record established that appellant
was no longer receiving dual benefits as of March 29, 2020. The Board remanded the case for
recalculation of the amount of overpayment, followed by a de novo decision.
OWCP subsequently completed a FERS offset overpayment calculation worksheet on
March 30, 2021. This form indicated that: from December 1, 2014 through November 30, 2016,
appellant received an overpayment in the amount of $11,929.96; from December 1, 2016 through
November 30, 2017, appellant received an overpayment in the amo unt of $5,968.35; from
December 1, 2017 through November 30, 2018, appellant received an overpayment in the amount
$6,088.68; from December 1, 2018 through November 30, 2019, appellant received an
overpayment in the amount of $6,257.14; and from December 1, 2019 through March 28, 2020,
appellant received an overpayment in the amount of $2,075.31. Based on these figures, OWCP
calculated the total overpayment amount of $32,318.44.
On March 30, 2021 OWCP issued a de novo preliminary overpayment determination,
finding that appellant had received an overpayment of compensation in the amount of $32,318.44
because it had failed to reduce his wage-loss compensation benefits for the period December 1,
2014 through March 28, 2020, by the portion of his SSA age-related retirement benefits that were
attributable to his federal service. It further advised him of its preliminary determination that he
was without fault in the creation of the overpayment. OWCP requested that appellant submit an
updated overpayment recovery questionnaire (Form OWCP-20) to determine a reasonable
payment method and advised him that he could request a waiver of the overpayment. It further
requested that he provide supporting financial documentation, including copies of income tax
returns, bank account statements, bills, pay slips, and any other records to support his reported
income and expenses. Additionally, OWCP provided an overpayment action request form and
notified appellant, that within 30 days of the date of the letter, he could request a telephone
conference, a final decision based on the written evidence, or a prerecoupment hearing.
On April 14, 2021 appellant completed an overpayment action request form and requested
that OWCP issue a decision based on the written evidence. He noted his disagreement that the
overpayment occurred and requested a waiver of recovery of the overpayment.

5

Id.

3

Appellant completed a Form OWCP-20 on April 14, 2021. He listed his monthly income
as $816.00 in SSA benefits and $1,919.42 in “other” benefits for a total monthly income of
$2,735.42. Appellant noted that his monthly expenses included housing of $63.00, food of
$400.00, clothing of $150.00, utilities of $575.00, and other expenses of $600.00. He provided a
list of other debts paid by monthly installments of $397.00, $341.00, and $300.00 for total monthly
expenses of $2,826.00. Appellant indicated that he had a checking account balance of $4,033.00
and other personal property valued at $50,000.00, for a total of $54,033.00.
By decision dated May 21, 2021, OWCP finalized its preliminary overpayment
determination, finding that appellant had received an overpayment of compensation in the amount
of $32,318.44, for the period December 1, 2014 through March 28, 2020, because he concurrently
received SSA age-related retirement benefits and FECA wage-loss compensation without
appropriate offset. It also found that he was without fault in the creation of the overpayment, but
denied waiver of recovery of the overpayment. While appellant reported on the Form OWCP-20
dated April 14, 2021 that he had total monthly income of $2,735.00, OWCP determined that he
received $2,530.42 in FECA benefits and $816.00 in SSA benefits, for a total monthly income of
$3,346.42. OWCP determined that recovery of the overpayment would require deducting $563.00
every 28 days from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty. 6 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States. 7
Section 10.421(d) of OWCP’s implementing regulations requires that OWCP reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service. 8 FECA Bulletin No. 97-09 provides that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit. 9
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $32,318.44 for the period December 1, 2014 through March 28,
2020, for which he was without fault, because he concurrently received FECA wage -loss
compensation benefits and SSA age-related retirement benefits without an appropriate offset.

6

5 U.S.C. § 8102(a).

7

Id. at § 8116.

8

20 C.F.R. § 10.421(d); see L.W., Docket No. 19-0787 (issued October 23, 2019); L.J., 59 ECAB 264 (2007).

9

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

4

The Board preliminarily notes that it found in its February 19, 2021 decision that appellant
received an overpayment of compensation for the period December 1, 2014 through March 28,
2020, for which he was without fault. Findings made in prior Board decisions are res judicata
absent further review by OWCP under section 8128 of FECA. 10 Therefore, the Board’s prior
finding regarding the fact and period of the overpayment is not sub ject to further consideration.
On remand, by de novo decision dated May 21, 2021, OWCP found that appellant received
an overpayment of compensation in the amount of $32,318.44. To determine the amount of the
overpayment, the portion of SSA’s benefits that were attributable to federal service must be
calculated. OWCP received documentation from SSA with respect to the specific amount of SSA
age-related retirement benefits that were attributable to federal service. SSA provided its rate with
FERS and without FERS for specific periods from December 1, 2014 through March 28, 2020.
OWCP provided its calculations of the amount that should have been offset for each relevant
period based on the information provided by SSA’s dual benefits form and determined that
appellant received an overpayment in the amount of $32,318.44.
The Board has reviewed OWCP’s calculation of dual benefits received by appellant for the
period December 1, 2014 through March 28, 2020 and finds that an overpayment of $32,318.44
was created.11
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience. 12
Thus, a finding that appellant was without fault does not automatically result in waiver of the
overpayment. OWCP must then exercise its discretion to determine whether recovery of the
overpayment would defeat the purpose of FECA or would be against equity and good conscience. 13
Section 10.436 of OWCP’s implementing regulations provides that recovery of an
overpayment would defeat the purpose of FECA if such recovery would cause hardship because
the beneficiary from whom OWCP seeks recovery needs substantially all of his or her current
income (including compensation benefits) to meet current ordinary and necessary living expenses
and, also, if the beneficiary’s assets do not exceed a specified amount as determined by OWCP
from data provided by the Bureau of Labor Statistics. 14 An individual is deemed to need

10

T.C., Docket No. 21-0612 (issued December 2, 2021); T.W., Docket No. 20-0836 (issued July 21, 2021);
Clinton E. Anthony, Jr., 49 ECAB 476, 479 (1998). See also 20 C.F.R. § 501.6(d).
11

J.T., Docket No. 21-0010 (issued September 30, 2021); L.L., Docket No. 18-1103 (issued March 5, 2019).

12

5 U.S.C. § 8129.

13

A.C., Docket No. 18-1550 (issued February 21, 2019); L.S., 59 ECAB 350 (2008).

14

20 C.F.R. § 10.436. OWCP’s procedures provide that the assets must not exceed a resource base of $6,200.00
for an individual or $10,300.00 for an individual with a spouse or dependent plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a) (September 2020).

5

substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00. 15
Section 10.437 of OWCP’s implementing regulations provides that recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship attempting to repay the debt
and when an individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse. 16 OWCP’s procedures
provide that, to establish that a valuable right has been relinquished, an individual must
demonstrate that the right was in fact valuable, that he or she was unable to get the right back, and
that his or her action was based primarily or solely on reliance on the payment(s) or on the notice
of payment. 17
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience. 18 It considered his
financial information to determine if recovery of the overpayment would defeat the purpose of
FECA.
The Board finds that OWCP properly determined that appellant did not require
substantially all of his income to meet ordinary living expenses. The evidence of record
demonstrated that he had total current monthly income of $816.00 in SSA benefits and $2,530.42
in FECA benefits for a total monthly income of $3,346.42. Based on the financial information
that appellant had provided, he had total monthly expenses of $2,826.00. As his monthly income
exceeds his ordinary and necessary living expenses by more than $50.00, the Board finds that he
did not need substantially all of his income for ordinary and necessary living expenses. 19
On appeal, counsel argues that the reported $816.00 in SSA income are for appellant’s
wife, not himself. Counsel has not, however, provided any evidence to support appellant’s
contention. Accordingly, the Board finds that appellant’s monthly income exceeds his total
monthly expenses by more than $50.00.

15

Id. at Chapter 6.400.4(a)(3) (September 2020).

16

20 C.F.R. § 10.437; see E.H., Docket No. 18-1009 (issued January 29, 2019).

17

Supra note 14 at Chapter 6.400.4(c)(3) (September 2020).

18

Supra note 11.

19

See V.G., Docket No. 20-1520 (issued September 21, 2021); see also M.C., Docket No. 19-0699 (issued
February 12, 2020).

6

As appellant failed to establish that, recovery of the overpayment of compensation would
either defeat the purpose of FECA or be against equity and good conscience, the Board finds that
OWCP did not abuse its discretion in denying waiver of recovery of the overpay ment.
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. 20
Section 10.441(a) of OWCP’s regulations21 provides in pertinent part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no refund
is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to m inimize
any hardship.”22
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$563.00 every 28 days from appellant’s continuing compensation payments.
The record supports that, in requiring repayment of the overpayment by deducting $563.00
from appellant’s compensation payments every 28 days, OWCP took into consideration the
financial information he submitted as well as the f actors set forth in 20 C.F.R. § 10.441 and found
that this method of recovery would minimize resulting hardship. Therefore, OWCP properly
required recovery of the overpayment by deducting $563.00 from his continuing compensation
every 28 days. 23
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$32,318.44, for the period December 1, 2014 through March 28, 2020, for which he was without
fault, as he concurrently received SSA age-related retirement benefits and FECA wage-loss
compensation benefits without appropriate offset. The Board fu rther finds that OWCP properly
denied waiver of recovery of the overpayment and properly required recovery of the overpayment
by deducting $563.00 every 28 days from his continuing compensation payments.

20

20 C.F.R. § 10.441; see M.P., Docket No. 18-0902 (issued October 16, 2018).

21

Id. at § 10.441(a).

22

Id.; see C.M., Docket No. 19-1451 (issued March 4, 2020).

23

See J.R., Docket No. 17-181 (issued August 12, 2020); L.G., Docket No. 19-1274 (issued July 10, 2020).

7

ORDER
IT IS HEREBY ORDERED THAT the May 21, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 11, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

